FILED
                            NOT FOR PUBLICATION                             DEC 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ADAM ROBERT ROBINSON,                            No. 08-55950

               Petitioner - Appellant,           D.C. No. 2:07-cv-01606-GHK-
                                                 JWJ
  v.

JOHN C. MARSHALL,                                MEMORANDUM *

               Respondent - Appellee.




                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                           Submitted December 6, 2010 **

Before:        GOODWIN, RYMER, and GRABER, Circuit Judges.

       California state prisoner Adam Robert Robinson appeals from the dismissal

of his 28 U.S.C. § 2254 habeas petition as untimely. We have jurisdiction under

28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robinson contends that he is entitled to equitable tolling based on his

inability to access the law library during extended prison lockdowns. This

contention fails because Robinson did not demonstrate how limited access to the

library was the cause of his failure to timely file his petition. See Ramirez v. Yates,

571 F.3d 993, 998 (9th Cir. 2009) (holding that limitations on access to the law

library “were neither extraordinary nor made it impossible for him to file his

petition in a timely manner”) (internal citations omitted).

      Robinson also contends that he is entitled to equitable tolling based on his

pro se status and his belief that his appointed counsel was filing appropriate

appeals. These contentions fail because pro se status is not, by itself, an

extraordinary circumstance warranting equitable tolling, and because Robinson

failed to present sufficient evidence that he was pursuing his rights diligently. See

Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); see also Ramirez, 571

F.3d at 997-98 (9th Cir. 2009) (holding that the lack of knowledge of a state court

decision provides grounds for equitable tolling only where prisoner otherwise

evidenced diligence).

      AFFIRMED.




                                           2                                     08-55950